NOTE: This order is nonprecedential
United States Court of A11peaIs
for the FederaI Circuit
JAMES E. RI CHARDSON,
Claimant-Appellant, '
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respon,den,t-Appellee.
2011-7156
Appea1 from the United States Court of Appea1s for
Veterans Claims in case no. 09-2658, Judge A1an G.
Lance, Sr. _
ON MOTION
ORDER
Eric K. Shinseki, Secretary of Ve1;erans Aff`airs,
moves, unopposed, to stay the briefing schedule in this
case pending final disposition of Sturdivant v. Shinseki,
N0. 2011-7()11.
Upon consideration thereof

R1oHARnsoN v. 1)vA 2
IT ls ORDERED THA'r:
The motion is denied. The Secreta1'y’s brief is due
within 30 days of the date of this o1'de1'. No further exten-
sions should be anticipated.
FoR THE CoURT
FEB 1 3 2012 /s/ Jan Horbal3;
Date J an Horba1y
C1erk
ccc Kenneth M. Carpenter, Esq.
L. Misha Preheim, Esq.
US C0UH`FfJLEP’EALS FUB
s25 ' ‘rHEFena§§i macon
FEB 13 2U12
.!AN HORBAl.Y
Cl.ERK